 



Exhibit 10.9
TierOne BANK SAVINGS PLAN
AMENDED AND RESTATED SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN
     This Amended and Restated Supplemental Executive Retirement Plan (“Plan”)
of TierOne Bank (the “Bank”) is adopted effective as of July 27, 2006 (the
“Effective Date”). The Plan as amended and restated shall in all respects be
subject to the provisions set forth herein. The Plan was originally established
by the Bank effective as of October 1, 2002 for the purpose of permitting one or
more of its officers listed in Appendix A attached hereto who participate in the
TierOne Bank Savings Plan (the “401(k) Plan”) to receive retirement and savings
benefits pursuant to this Plan in excess of the limitations imposed by
Sections 401(a)(17), 401(k)(3), 401(m), 402(g) and 415 of the Internal Revenue
Code of 1986, as amended, and any regulations relating thereto (the “Code”).
     This Plan is being amended and restated to comply with the requirements of
Section 409A of the Code, including the guidance issued to date by the Internal
Revenue Service (the “IRS”) and the proposed regulations issued by the IRS in
the fall of 2005. No benefits payable under this Plan shall be deemed to be
grandfathered for purposes of Section 409A of the Code.
     The Plan shall at all times be characterized as a “top hat” plan of
deferred compensation maintained for a select group of management or highly
compensated employees, as described under Sections 201(2), 301(a)(3) and
401(a)(1) of the Employee Retirement Income Security Act of 1974, as amended,
and any regulations relating thereto (“ERISA”). The Plan has been and shall
continue to be operated in compliance with Section 409A of the Code. The Plan is
an unfunded plan for tax purposes. The provisions of the Plan shall be construed
to effectuate such intentions.
     Accordingly, the Bank hereby adopts this amended and restated Plan pursuant
to the terms and provisions set forth below:
ARTICLE I
DEFINITIONS
     In addition to those terms defined above, the following terms shall have
the meanings hereinafter set forth whenever used herein:
     1.1. “401(k) Allocation” means the retirement and savings benefit allocable
to the individual account of a participant in the 401(k) Plan pursuant to
Article III of the 401(k) Plan.
     1.2. “Board” means the Board of Directors of the Bank.
     1.3. “Change of Control” means a change in the ownership of TierOne
Corporation (the “Company”) or the Bank, a change in the effective control of
the Company or the Bank or a change in the ownership of a substantial portion of
the assets of the Company or the Bank as provided under Section 409A of the Code
and the regulations thereunder.

 



--------------------------------------------------------------------------------



 



     1.4 “Corporation” means TierOne Corporation, the owner of 100% of the
issued and outstanding common stock of the Bank.
     1.5. “Corporation Common Stock” means shares of common stock of the
Corporation.
     1.6. “Disability” means in the case of any Participant that the
Participant: (i) is unable to engage in any substantial gainful activity by
reason of any medically determinable physical or mental impairment which can be
expected to result in death or can be expected to last for a continuous period
of not less than 12 months, or (ii) is, by reason of any medically determinable
physical or mental impairment which can be expected to result in death or can be
expected to last for a continuous period of not less than 12 months, receiving
income replacement benefits for a period of not less than three months under an
accident and health plan covering employees of the Bank.
     1.7. “Participant” means a salaried employee of the Bank who is a
participant in the 401(k) Plan, who is a member of a select group of management
or highly compensated employees within the meaning of ERISA and who is selected
by the Board to participate in the Plan in accordance with Article II hereof.
     1.8. “Plan Year” means the 12-consecutive-month period ending December 31
of each year, except that the initial Plan Year shall commence on October 1,
2002 and end on December 31, 2002.
     1.9. “Retirement” means the voluntary termination of the Participant’s
employment with the Bank on or after the date the Participant reaches age 65 in
a manner which constitutes a Separation from Service.
     1.10. “Separation from Service” means separation from service within the
meaning of Section 409A of the Code and the regulations thereunder.
     1.11. “Supplemental Savings Deferred Allocation” means the dollar amount
allocated to a Participant’s account pursuant to Section 3.1 of the Plan.
     1.12. Words in the masculine gender shall include the feminine and the
singular shall include the plural, and vice versa, unless qualified by the
context. Any headings used herein are included for ease of reference only, and
are not to be construed so as to alter the terms hereof.
ARTICLE II
ELIGIBILITY
     A salaried employee of the Bank who is eligible to receive the benefit of a
401(k) Allocation, the total amount of which is reduced by reason of the
limitation on compensation or annual additions for the purpose of calculating
allocations pursuant to Sections 401(a)(17),

2



--------------------------------------------------------------------------------



 



401(k)(3), 401(m), 402(g) and 415 of the Code, shall be eligible to be selected
by the Board of Directors of the Bank to participate in the Plan.
ARTICLE III
SUPPLEMENTAL CONTRIBUTIONS
     3.1. Supplemental Savings Deferred Allocation.
     A Participant in the Plan shall receive a Supplemental Savings Deferred
Allocation each year effective as of the last day of the Plan Year. The dollar
amount of the Supplemental Savings Deferred Allocation allocable to a
Participant with respect to a given Plan Year shall be calculated as set forth
below:
          (a) The profit-sharing and matching contributions which would have
been allocated to the Participant for the Plan Year, as determined by
multiplying the Participant’s compensation (as such term is defined in the
401(k) Plan but without giving effect to the limitations imposed by Section
401(a)(17), 401(k)(3), 401(m), 402(g) and 415 of the Code) for the Plan Year by
a percentage equal to the matching contribution the Participant was entitled to
under the 401(k) Plan; less
          (b) The profit-sharing and matching contributions actually allocated
to the account of the Participant in the 401(k) Plan for the Plan Year.
     For purposes of this Section 3.1, the Participant must make voluntary
contributions on a before-tax or after-tax basis, as are necessary to qualify
for the maximum Bank provided benefit available under the 401(k) Plan to
similarly situated 401(k) Plan participants who are not affected by such
restrictions and limitations.
     Supplemental Savings Deferred Allocations made for the benefit of a
Participant for any Plan Year shall be credited to an account maintained under
the Plan in the name of each Participant (the “Deferral Account”).
ARTICLE IV
INVESTMENT OF SUPPLEMENTAL SAVINGS DEFERRED ALLOCATIONS
     Amounts credited hereunder to the account of a Participant shall be treated
as if they were actually invested in the 401(k) account of the Participant and
shall be credited with gains and losses at the same time and in the same manner
as is applicable to amounts invested in the 401(k) account of such Participant.
A change by a Participant in the investment election applicable to amounts in
his 401(k) account will be effective at the same time that such change is
applicable to his 401(k) account, except as set forth below. Amounts deemed to
be credited in Corporation Common Stock under this Plan (i) may not be
diversified, (ii) must remain at all times credited

3



--------------------------------------------------------------------------------



 



with units that represent Corporation Common Stock; and (iii) must be
distributed solely in the form of Corporation Common Stock.
ARTICLE V
VESTING; DISTRIBUTIONS
     5.1. Vesting. The vested portion of a Participant’s account shall be a
percentage of the total amount credited to the account determined on the basis
of the Participant’s number of “Periods of Service” (as defined in Section 1.02
(or any successor thereto) of the 401(k) Plan) according to the following
schedule:

          Periods of Service   Vesting Percentage  
Less than 5
        0%  
5 or more
    100%  

     In determining Periods of Service for purposes of vesting under the Plan,
Periods of Service with the Bank prior to January 1, 2002 shall be included.
     Notwithstanding the above vesting schedule, a Participant shall be 100%
vested in his account upon (1) the attainment of “Early or Normal Retirement
Age” (as defined in Section 1.02 (or any successor thereto) of the 401(k) Plan);
(2) Disability; (3) termination or partial termination of this Plan; or (4) a
Change of Control.
     5.2 Distribution of Account Balances.
          (a) General. The vested portion of amounts credited to a Participant’s
account may not be distributed prior to (1) the Participant’s Disability or
death, (2) the first day of the month following the lapse of six months after
the Participant’s Separation from Service for reasons other than Disability or
death, (3) the specific post-Retirement date set forth in the Participant’s
payment election form, or (4) a Change of Control. The vested portion of amounts
credited to a Participant’s account shall be distributed to a Participant at the
time and in the manner indicated on the Participant’s payment election form (a
copy of which is attached as Appendix B). The form of benefit payment may be in
a single lump sum payment or in annual installment payments for up to ten years,
as specified on a Participant’s payment election form. If the benefits are to be
paid in annual installments, the first annual installment shall be paid on or as
soon as practicable following the payment event selected by the Participant
(subject to the six-month delay required above if the payment event is a
Separation from Service), and all subsequent annual payments shall be paid on
the annual anniversary date of the first payment.
          (b) Amount of Each Annual Installment. The dollar amount of each
annual installment paid to a Participant or his or her Beneficiaries shall be
determined by multiplying the value of the Participant’s Deferral Account as of
the close of business on the day preceding such payment by a fraction. The
numerator of the fraction shall in all cases be one, and the denominator of the
fraction shall be the number of annual installments remaining to be paid to the

4



--------------------------------------------------------------------------------



 



Participant or his or her Beneficiaries, including the annual installment for
which the calculation is being made. For example, if a Participant elected to
receive 10 annual installments, the amount of the first annual installment shall
be 1/10th of the Participant’s Deferral Account, the second annual installment
shall be 1/9th of the then remaining Deferral Account, and so on.
          (c) Prior Elections. Any payment elections made by a Participant
before January 1, 2005 shall continue in effect until such time as the
Participant makes a subsequent payment election pursuant to Section 5.2(d) below
and such payment election becomes effective as set forth below. If no payment
election was previously made, then the current payment election shall be deemed
to be a lump sum payment as of the first day of the month following the lapse of
six months after a Separation of Service.
          (d) Transitional Elections in 2006. On or before December 31, 2006, if
a Participant wishes to change his payment election, the Participant may do so
by completing a payment election form approved by the Bank, provided that any
such election (1) must be made at least 12 months before the date on which
benefit payments are scheduled to commence, (2) must be made while the
Participant is an active employee of the Company or one of its subsidiaries,
(3) shall not take effect before the date that is 12 months after the date the
election is made and accepted by the Bank, (4) does not cause a payment that
would otherwise be made in 2006 to be delayed to a later year, and (5) does not
accelerate into 2006 a payment that is otherwise scheduled to be made in a later
year.
          (e) Subsequent Payment Elections. A Participant may not change his
payment election on or after January 1, 2007.
          (f) Payments Following the Participant’s Death. If a Participant
should die before distribution of the entire vested portion of his account
pursuant to the Plan has been made to him, any remaining vested amounts shall be
distributed to his beneficiary in the method designated by the Participant in
writing delivered to the Bank prior to his death. If a Participant has not
designated a beneficiary, or if no designated beneficiary is living on the date
of distribution, such vested amounts shall be distributed to those persons
entitled to receive distributions of the Participant’s account under the 401(k)
Plan. If a Participant has not designated a method of distribution, then the
vested portion of his account shall be paid in a lump sum as soon as practicable
following the date of his death.
ARTICLE VI
ADMINISTRATION OF THE PLAN
     6.1. Administration by the Bank. The Bank shall be responsible for the
general operation and administration of the Plan and for carrying out the
provisions thereof.
     6.2. General Powers of Administration. All provisions set forth in the
401(k) Plan with respect to the administrative powers and duties of the Bank,
expenses of administration, and procedures for filing claims shall also be
applicable with respect to the Plan.

5



--------------------------------------------------------------------------------



 



ARTICLE VII
CLAIMS PROCEDURES
     7.1 Scope of Claims Procedures. This Article is based on final regulations
issued by the Department of Labor and published in the Federal Register on
November 21, 2000 and codified at 29 C.F.R. Section 2560.503-1. If any provision
of this Article conflicts with the requirements of those regulations, the
requirements of those regulations will prevail.
     7.2 Initial Claim. The Participant or any beneficiary who believes he or
she is entitled to any benefit under the Plan (a “Claimant”) may file a claim
with the Bank. The Bank shall review the claim itself or appoint an individual
or an entity to review the claim.
          (a) Initial Decision. The Claimant shall be notified within ninety
(90) days after the claim is filed whether the claim is allowed or denied,
unless the Claimant receives written notice from the Bank or appointee of the
Bank prior to the end of the ninety (90) day period stating that special
circumstances require an extension of the time for decision, such extension not
to extend beyond the day which is one hundred eighty (180) days after the day
the claims is filed.
          (b) Manner and Content of Denial of Initial Claims. If the Bank denies
a claim, it must provide to the Claimant, in writing or by electronic
communication:

  (i)   The specific reasons for the denial;     (ii)   A reference to the
provision of the Plan upon which the denial is based;     (iii)   A description
of any additional information or material that the Claimant must provide in
order to perfect the claim;     (iv)   An explanation of why such additional
material or information is necessary;     (v)   Notice that the Claimant has a
right to request a review of the claim denial and information on the steps to be
taken if the Claimant wishes to request a review of the claim denial; and    
(vi)   A statement of the Participant’s right to bring a civil action under
Section 502(a) of ERISA following a denial on review of the initial denial.

     7.3 Review Procedures.
          (a) Request For Review. A request for review of a denied claim must be
made in writing to the Bank within sixty (60) days after receiving notice of
denial. The decision upon review will be made within sixty (60) days after the
Bank’s receipt of a request for review, unless special circumstances require an
extension of time for processing, in which case a decision

6



--------------------------------------------------------------------------------



 



will be rendered not later than one hundred twenty (120) days after receipt of a
request for review. A notice of such an extension must be provided to the
Claimant within the initial sixty (60) day period and must explain the special
circumstances and provide an expected date of decision.
          The reviewer shall afford the Claimant an opportunity to review and
receive, without charge, all relevant documents, information and records and to
submit issues and comments in writing to the Bank. The reviewer shall take into
account all comments, documents, records and other information submitted by the
Claimant relating to the claim regardless of whether the information was
submitted or considered in the initial benefit determination.
          (b) Manner and Content of Notice of Decision on Review. Upon
completion of its review of an adverse claim determination, the Bank will give
the Claimant, in writing or by electronic notification, a notice containing:

  (i)   its decision;     (ii)   the specific reasons for the decision;    
(iii)   the relevant provisions of the Plan on which its decision is based;    
(iv)   a statement that the Claimant is entitled to receive, upon request and
without charge, reasonable access to, and copies of, all documents, records and
other information in the Bank’s files which is relevant to the Claimant’s claim
for benefits;     (v)   a statement describing the Claimant’s right to bring an
action for judicial review under Section 502(a) of ERISA; and     (vi)   if an
internal rule, guideline, protocol or other similar criterion was relied upon in
making the adverse determination on review, a statement that a copy of the rule,
guideline, protocol or other similar criterion will be provided without charge
to the Claimant upon request.

     7.4 Calculation of Time Periods. For purposes of the time periods specified
in this Article, the period of time during which a benefit determination is
required to be made begins at the time a claim is filed in accordance with the
procedures herein without regard to whether all the information necessary to
make a decision accompanies the claim. If a period of time is extended due to a
Claimant’s failure to submit all information necessary, the period for making
the determination shall be tolled from the date the notification is sent to the
Claimant until the date the Claimant responds.
     7.5 Legal Action. If the Bank fails to follow the claims procedures
required by this Article, a Claimant shall be deemed to have exhausted the
administrative remedies available under the Plan and shall be entitled to pursue
any available remedy under Section 502(a) of ERISA on the basis that the Plan
has failed to provide a reasonable claims procedure that would yield a decision
on the merits of the claim. A Claimant’s compliance with the foregoing

7



--------------------------------------------------------------------------------



 



provisions of this Article is a mandatory requisite to a Claimant’s right to
commence any legal action with respect to any claims for benefits under the
Plan.
     7.6 Review by the Bank. Notwithstanding anything in this Plan to the
contrary, the Bank may determine, in its sole and absolute discretion, to review
any claim for benefits submitted by a Claimant under this Agreement.
ARTICLE VIII
AMENDMENT OR TERMINATION
     8.1. Amendment or Termination. The Bank intends the Plan to be permanent
but reserves the right to amend or terminate the Plan when, in the sole opinion
of the Bank, such amendment or termination is advisable. Any such amendment or
termination shall be made pursuant to a resolution of the Board. In addition, in
the event that the Bank determines, after a review of Section 409A of the Code
and all applicable Internal Revenue Service guidance, that the Plan or payment
election form needs to be further amended to comply with Section 409A of the
Code, the Bank may amend the Plan or the payment election form to make any
changes required for it to comply with Section 409A of the Code.
     8.2. Effect of Amendment or Termination.
          (a) General. No amendment or termination of the Plan shall directly or
indirectly reduce the vested portion of any account held hereunder as of the
effective date of such amendment or termination. A termination of the Plan will
not be a distributable event, except in the three circumstances set forth in
Section 8.2(b) below. No additional credits with respect to 401(k) Allocations
shall be made to the account of a Participant and no additional Periods of
Service (within the meaning of Section 5.1) shall be credited after termination
of the Plan, but the Bank shall continue to credit gains and losses pursuant to
Article IV until the vested balance of the Participant’s account has been fully
distributed to the Participant or his beneficiary.
          (b) Termination. Under no circumstances may the Plan permit the
acceleration of the time or form of any payment under the Plan prior to the
payment events specified herein, except as provided in this Section 8.2(b). The
Bank may, in its discretion, elect to terminate the Plan in any of the following
three circumstances and accelerate the payment of the entire unpaid balance of
the Participant’s vested benefits as of the date of such payment in accordance
with Section 409A of the Code:

  (i)   the Plan is terminated within the 30 days preceding a Change of Control
and (1) all substantially similar arrangements sponsored by the Bank and/or the
Corporation are terminated, and (2) the Participant and all participants under
the substantially similar arrangements receive all of their benefits under the
terminated arrangements within 12 months of the date of termination of the
arrangements,

8



--------------------------------------------------------------------------------



 



  (ii)   the Plan is terminated and (1) all arrangements sponsored by the Bank
and/or the Corporation that would be aggregated with the Plan under Treasury
Regulation ' 1.409A-1(c) if the Participant participated in all of the
arrangements are terminated, (2) no payments other than payments that would be
payable under the terms of the arrangements if the termination had not occurred
are made within 12 months of the termination of the arrangements; (3) all
payments are made within 24 months of the termination of the arrangements; and
(4) neither the Bank nor the Corporation adopts a new arrangement that would be
aggregated with the Plan under Treasury Regulation ' 1.409A-1(c) if the
Participant participated in both arrangements, at any time within five years
following the date of termination of the Plan, or     (iii)   the Plan is
terminated within 12 months of a corporate dissolution taxed under Section 331
of the Code, or with the approval of a bankruptcy court pursuant to 11 U.S.C.
§503(b)(1)(A), provided that the amounts deferred by the Participant under the
Plan are included in the Participant’s gross income in the later of (1) the
calendar year in which the Plan termination of the Plan occurs, or (2) the first
calendar year in which the payment is administratively practicable.

ARTICLE IX
GENERAL PROVISIONS
     9.1. Participant’s Rights Unsecured. To fund its obligations under the
Plan, the Bank may elect to form a trust, or to utilize a pre-existing trust, to
purchase and hold the alternative forms of assets which are permitted under the
401(k) Plan, including shares of Corporation Common Stock, subject to compliance
with all applicable securities laws. If the Bank elects to use a trust to fund
its obligations under the Plan, a Participant shall have no right to demand the
transfer to him of stock or other assets from the Bank, or from such a trust
formed or utilized by the Bank. Any assets held in a trust, including shares of
Corporation Common Stock, may be distributed to a Participant in payment of part
or all of the Bank’s obligations under the Plan. The right of a Participant or
his designated beneficiary to receive a distribution hereunder shall be an
unsecured claim against the general assets of the Bank, and neither the
Participant nor a designated beneficiary shall have any rights in or against any
specific assets of the Bank.
     9.2. General Conditions. Nothing in this Plan shall operate or be construed
in any way to modify, amend or affect the terms and provisions of the 401(k)
Plan.
     9.3. No Guarantee of Benefits. Nothing contained in the Plan shall
constitute a guarantee by the Bank or any other person or entity that the assets
of the Bank will be sufficient to pay any benefit hereunder.
     9.4. No Enlargement of Employee Rights. No Participant shall have any right
to receive a distribution of contributions made under the Plan except in
accordance with the terms of

9



--------------------------------------------------------------------------------



 



the Plan. Establishment of the Plan shall not be construed to give any
Participant the right to be retained in the service of the Bank.
     9.5. Spendthrift Provision. No interest of any person or entity in, or
right to receive a distribution under, the Plan shall be subject in any manner
to sale, transfer, assignment, pledge, attachment, garnishment, or other
alienation or encumbrance of any kind; nor may such interest or right to receive
a distribution be taken, either voluntarily or involuntarily, for the
satisfaction of the debts of, or other obligations or claims against, such
person or entity, including claims for alimony, support, separate maintenance
and claims in bankruptcy proceedings.
     9.6. Applicable Law. The Plan shall be construed and administered under the
laws of the State of Nebraska to the extent such laws are not superseded by
federal law.
     9.7. Incapacity of Recipient. If any person entitled to a distribution
under the Plan is deemed by the Bank to be incapable of personally receiving and
giving a valid receipt for such payment, then, unless and until claim therefor
shall have been made by a duly appointed guardian or other legal representative
of such person, the Bank may provide for such payment or any part thereof to be
made to any other person or institution then contributing toward or providing
for the care and maintenance of such person. Any such payment shall be a payment
for the account of such person and a complete discharge of any liability of the
Bank and the Plan therefor.
     9.8. Corporate Successors. The Plan shall not be automatically terminated
by a transfer or sale of assets of the Bank or by the merger or consolidation of
the Bank into or with any other corporation or other entity, but the Plan shall
be continued after such sale, merger or consolidation only if and to the extent
that the transferee, purchaser or successor entity agrees to continue the Plan.
In the event that the Plan is not continued by the transferee, purchaser or
successor entity (including a continuation by means of a merger into a successor
plan), then the Plan shall terminate subject to the provisions of Section 8.2.
Any termination of the 401(k) Plan shall not in and of itself result in a
termination of this Plan.
     9.9. Unclaimed Benefit. Each Participant shall keep the Bank informed of
his current address and the current address of his designated beneficiary. The
Bank shall not be obligated to search for the whereabouts of any person. If the
location of a Participant is not made known to the Bank within three (3) years
after the date on which payment of the Participant’s account may first be made,
payment may be made as though the Participant had died at the end of the
three-year period. If, within one additional year after such three-year period
has elapsed, or, within three years after the actual death of a Participant, the
Bank is unable to locate any designated beneficiary of the Participant, then the
Bank shall have no further obligation to pay any benefit hereunder to such
Participant or designated beneficiary and such benefit shall be irrevocably
forfeited.
     9.10. Limitations on Liability. Notwithstanding any of the preceding
provisions of the Plan, neither the Bank nor any individual acting as employee
or agent of the Bank shall be liable to any Participant, former Participant or
other person for any claim, loss, liability or expense incurred in connection
with the Plan.

10



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, TierOne Bank has caused this Plan to be duly executed
on this 27th day of July 2006.

                  Attest:       TierOne BANK      
 
               
 
/s/ Eugene B. Witkowicz
        By /s/ Gilbert G. Lundstrom  
 
   
 
Secretary
         
 
Gilbert G. Lundstrom    
 
          Chairman and Chief Executive Officer    

11



--------------------------------------------------------------------------------



 



APPENDIX A
     The Bank has designated the following persons as Participants in its
Amended and Restated Supplemental Executive Retirement Plan with respect to its
401(k) Plan:

1.   Gilbert G. Lundstrom, Chairman and Chief Executive Officer, effective
October 1, 2002.

2.   James A. Laphen, President and Chief Operating Officer, effective
October 1, 2002.

12



--------------------------------------------------------------------------------



 



APPENDIX B
PAYMENT ELECTION FORM
TierOne BANK SAVINGS PLAN
AMENDED AND RESTATED SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN
                                                            
Date
     I acknowledge receipt of a copy of the TierOne Bank (the “Bank”) Amended
and Restated Supplemental Executive Retirement Plan (the “Plan”) with respect to
the Bank’s Savings Plan and understand that the Plan and this Payment Election
Form constitute a binding agreement between myself and the Bank. I further
acknowledge that I have no rights to any amounts deferred pursuant to the Plan
until the time of distribution pursuant to the provisions of Section 5.2 of the
Plan.
     This Payment Election Form sets forth below my election as to the timing of
payment of the vested portion of my account balances under the Plan. All
payments under the Plan will be subject to the terms and conditions of the Plan
which are incorporated herein by reference.
     I acknowledge that my election will apply to all amounts deferred on my
behalf under the Plan and can only be changed in calendar year 2006 in a manner
which complies with Section 409A of the Internal Revenue Code.
     My period of deferral, with respect to amounts deferred under the Plan,
shall expire upon the earliest event or date specified below (check as many as
you wish to have applied to you):

                  G     1.     Upon my termination of employment, excluding
termination due to death or Disability or in connection with a Change of
Control, I elect to receive settlement of my account by (check one):
 
               
 
                                 Lump sum distribution on the first day of the
month following the lapse of six months after the occurrence of such event; or
 
               
 
                                 Commencement of ___annual installment payments
on the first day of the month following the lapse of six months after the
occurrence of such event (up to 10 installment payments permitted). and/or      
 
 
                G     2.     Upon my death or Disability, I elect to receive
settlement of my account by (check one):
 
               
 
                                 Lump sum distribution as soon as
administratively feasible after the occurrence of such event; or

13



--------------------------------------------------------------------------------



 



                 
 
                                 Commencement of ___ annual installment payments
as soon as administratively feasible after the occurrence of such event (up to
10 installment payments permitted). and/or        
 
                G     3.     Upon the occurrence of a Change of Control, I elect
to receive settlement of my account by (check one):
 
               
 
                                 Lump sum distribution as soon as
administratively feasible after the occurrence of such event; or
 
               
 
                                 Commencement of ___ annual installment payments
as soon as administratively feasible after the occurrence of such event (up to
10 installment payments permitted). and/or        
 
               
G
    4.         On                      ___, 20___ (NOTE: needs to be a date
after you retire, and if you wish to have this option apply, you should not
check box No. 1 above), I elect to receive my account by (check one):
 
               
 
                                 Lump sum settlement; or
 
               
 
                                 Commencement of ___ annual installment payments
(up to 10 installment payments permitted).

     I understand that any balance remaining in my account, as of the date of
the last distribution to be made to me pursuant to my elections above, will be
added to and distributed in said last distribution.

                  PARTICIPANT    
 
           
 
  Signature:        
 
     
 
   
 
           
 
  Printed Name:        
 
     
 
   

The Bank hereby acknowledges the receipt of this

Payment Election Form.

             
Name:
           
 
 
   
 
            Date Received:        
 
     
 
   

14